Citation Nr: 1611679	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-18 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to herbicide exposure.

2.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as due to herbicide exposure.

3.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to herbicide exposure.

4.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to herbicide exposure.

5.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1966 to May 1992.  He was awarded the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge during a February 2016 Travel Board hearing; a transcript is of record.

Service connection for left and right upper extremity peripheral neuropathy, left and right lower extremity peripheral neuropathy, and sleep apnea was previously denied in May 2007 and August 2008 rating decisions; however, at the time of the last decision on this claim, some of the Veteran's service records were not in the claims file.  They have since been obtained.  Under 38 C.F.R. § 3.156(c) (2015), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. Here, because relevant service treatment records have been received since the last decision on this claim, and because there is no indication that VA previously would have been unable to obtain them because they did not exist or because the Veteran failed to provide sufficient information, the claims must be reconsidered on the merits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to left and right upper extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left and right lower extremity peripheral neuropathy is etiologically related to conceded in-service herbicide exposure.

2.  The Veteran's sleep apnea is at least as likely as not etiologically related to conceded in-service herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2015).

2.  The criteria for service connection for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2015).

3.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lower Extremity Peripheral Neuropathy

The Veteran asserts that he developed left and right lower extremity peripheral neuropathy during active service in the Republic of Vietnam.  Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (west 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a). 

The Veteran has current diagnoses of left and right lower extremity peripheral neuropathy.  See July 2012 VA Podiatry Treatment Records (diagnosing painful peripheral neuropathy); January 2011 Central Florida Neurologic Consultants (diagnosing peripheral neuropathy).  As numerous service records demonstrate that he had service in the Republic of Vietnam, in-service exposure to herbicides is conceded.  38 C.F.R. § 3.307(a)(iii); see, e.g. Report on the Fitness of Officers, May 1969 through May 1970 ("With total disregard to her personal comfort and safety [the Veteran] insured that he visited each site [throughout the Delta and Danang] and provided services as often as possible."); Report on the Fitness of Officers, July 1968 through May 1969 ("He makes a regular weekly trip to the 330 man detail, 50 miles north of Danang, to conduct Protestant Services and counsel the men there."); Navy Commendation Medal, April 1968 through May 1960 (visited remote construction sites in Mekong Delta by helicopter, river patrol boat, or truck).  

Finally, several opinions of records establish that the Veteran's diagnosed lower extremity peripheral neuropathy is at least as likely as not related to in-service herbicide exposure.  See January 2011 Dr. Carinci Letter (based on clinical presentation, examination, and timeline, as he developed symptoms shortly after exposure but did not present to sick bay); August 2010 Dr. Carinci Letter; February 2008 Drs. McCormick and Dinkla Letter (based on the dating of symptoms of tingling and numbness in feet back to service in Vietnam, several thorough medical assessments, and the known association between extensive dioxin exposure and peripheral neuropathy).

Accordingly, entitlement to service connection for left and right lower extremity peripheral neuropathy is warranted.

Sleep Apnea

The Veteran asserts that he has a sleep disorder that had its onset during his active service or is otherwise related to in-service herbicide exposure.  

The Veteran has a current diagnosis of obstructive sleep apnea.  See February 2012 Sleep Study (diagnosing sleep apnea and restless leg syndrome).  As noted above, numerous service records demonstrate that he had service in the Republic of Vietnam, and in-service exposure to herbicides is conceded.  Further, the Veteran is competent to report having experienced sleep disturbances in service, having not sought medical treatment in service to avoid being seen as not fit for permanent active service, and having continued to experience similar symptoms since service.  See Transcript of Record at 11-12, 20-22.  

His reports are credible, as medical records show he has consistently complained of and sought treatment for sleep-related issues that ultimately improved with the use of a CPAP machine.  See May 1998 Dr. Edwards Treatment Records (with use of CPAP, periodic limb movements of sleep have completely resolved and wakes up refreshed); February 1998 Polysomnogram (diagnosing significant obstructive sleep apnea with loud snoring, fragmented sleep, and periodic limb movements of sleep); January 1998 Dr. Edwards Treatment Records (complaining of noisy lungs when laying down to sleep); April 1992 Retirement Chest X-Ray (negative); April 1992 Retirement Medical History (endorsing sinusitis); December 1990 Service Treatment Records (complaining of chest congestion, rattling while sleeping on right side); May 1990 Annual Medical History (endorsing frequent trouble sleeping); May 1990 Audiology Service Treatment Records (noting reports of difficulty with nasal breathing and that septoplasty offered in 1984 for septal deviation); March 1989 Annual Medical Examination (noting septal deviation to left); August 1987 Health Questionnaire (endorsing seldom having night sweats, insomnia, morning tiredness, easy fatigability); June 1985 Service Treatment Records (diagnosing complaints of pain with change in position as right maxillary sinusitis); June 1985 Health Questionnaire (reporting insomnia and easy fatigability); February 1984 Service Treatment Records (noting nasal obstruction improved on medication); January 1984 Service Treatment Records (diagnosed septal deviation); June 1977 Health Questionnaire (endorsing having seldom experienced insomnia and night sweats).  The Board gives his reports great probative weight.

Finally, medical evidence of record is at least in equipoise regarding whether the Veteran's current sleep apnea is associated with his active service.  Dr. Razzetti opined that the Veteran's restless leg symptoms, which began in service, "could very well be" associated with his in-service herbicide exposure.  See February 2010 Dr. Razzetti Treatment Records ("I believe that there could very well be a connection between his restless leg symptoms and neuropathy and his [A]gent [O]range exposure.").  Dr. Edwards noted that the Veteran's restless leg symptoms, which the Veteran had reported experiencing during active service, improved and even resolved with the use of a CPAP machine to treat his obstructive sleep apnea.  See May 1998 Dr. Edwards Treatment Records (noting that restless leg movements completely resolved with use of CPAP machine).  Moreover, the Veteran reported numerous issues in service related to an inability to breathe, including difficulty breathing through his nose, but chest x-rays were largely negative and he was ultimately treated for sinusitis and septal deviation, both of which the Veteran continued to have up to the time of the filing of his claims.  See, e.g. September 2004 Florida Hospital DeLand (chest x-ray revealed no active pulmonary disease).

While the September 2012 VA sleep apnea examiner provided a negative opinion, the examiner's rationale was inadequate.  The examiner did not address the Veteran's statements regarding the onset and duration of his symptoms, findings in service treatment records regarding nasal airway obstruction, Dr. Razzetti's opinion regarding the Veteran's restless leg syndrome and herbicide exposure, or Dr. Edwards' finding that the Veteran's restless leg symptoms resolved with the use of a CPAP machine.  The Board therefore gives more probative weight to the private medical evidence of record, which considered the Veteran's reports regarding the onset and duration of his symptoms.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("Critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and detract from the medical opinions of experts who do not."); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay evidence is competent to establish features or symptoms of injury or illness); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Resolving reasonable doubt regarding a medical nexus in the Veteran's favor, entitlement to service connection for sleep apnea is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left lower extremity peripheral neuropathy is granted.

Service connection for right lower extremity peripheral neuropathy is granted.

Service connection for sleep apnea is granted.



REMAND

A remand is necessary to ensure the Veteran receives every possible consideration.

VA must provide an examination when the record (1) contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; (2) indicates that the disability or signs and symptoms of disability may be associated with active service; and (3) does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's exposure to herbicides in service is conceded, and the potential association between conceded exposure to herbicides and peripheral neuropathy, noted in VA regulations, indicates that his upper extremity neurological symptoms may be associated with his active service.  Further, the Veteran is competent to report that he first began experiencing numbness and tingling of the bilateral upper extremities several years following his retirement from active service, and that his symptoms worsened until he finally sought treatment in 2002.  See Transcript of Record at 8.

The record contains evidence showing that the Veteran has had symptoms and diagnoses related to neurological complaints regarding the left and right upper extremities.  See November 2002 Dr. Corak Treatment Records (nerve conduction study showed left carpal tunnel syndrome); October 2002 Dr. Corak Treatment Records (diagnosing right median neuropathy at wrist; right carpal tunnel syndrome); October 2002 Dr. Corak Treatment Records (finding sensation felt less well to pin in first two digits of right hand and first three digits of left hand and Tinel sign was present at both wrists and both elbows; intermittent numbness in hands is likely result of carpal tunnel syndrome and/or ulnar neuropathy).  It is unclear, however, whether the Veteran currently has any carpal tunnel and/or ulnar neuropathy.  

As the record lacks medical treatment records from 2012 forward and the Veteran had not yet been provided a VA examination regarding his bilateral upper extremities, the record contains insufficient evidence to make a decision on the Veteran's appeal.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  

VA must obtain outstanding treatment records, schedule the Veteran for an examination and obtain a medical nexus opinion on remand.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from January 2006 forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from Drs. Carinci, Corak, Dinkla, McCormick, and Razzetti, dated from January 2006 forward.

3.  After completing the above development, schedule the Veteran for a VA neurological examination of the bilateral upper extremities.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  

The examiner should identify all current neurological disorders of the Veteran's upper extremities.

For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that it had its clinical onset during service or is related to any incident of service, including conceded in-service exposure to herbicides.  

For the purpose of providing the opinion, the examiner should accept as true the Veteran's report that he first began experiencing numbness and tingling of the bilateral upper extremities several years following his retirement from active service, and that his symptoms worsened until he finally sought treatment in 2002.  See Transcript of Record at 8.

The examiner should also consider and address private treatment records from 2002, which show the Veteran was diagnosed with carpal tunnel syndrome and/or ulnar neuropathy.  See November 2002 Dr. Corak Treatment Records (nerve conduction study showed left carpal tunnel syndrome); October 2002 Dr. Corak Treatment Records (diagnosing right median neuropathy at wrist; right carpal tunnel syndrome); October 2002 Dr. Corak Treatment Records (finding sensation felt less well to pin in first two digits of right hand and first three digits of left hand and Tinel sign was present at both wrists and both elbows; intermittent numbness in hands is likely result of carpal tunnel syndrome and/or ulnar neuropathy).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


